Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on October 12, 2020.
Claims 1-6, 8-13 & 15 are pending in the current application.
Claims 11 & 15 are amended.
Claims 7 & 14 are cancelled.
 
Response to Arguments
Applicant's remarks filed 10/12/2020, page 5, regarding the interpretation of claims 11-13 under 35 USC § 112(f), or sixth paragraph, have been fully considered, but they are not persuasive. Applicant’s amending of, “a virtual phantom provider," “a vital sign renderer,” and “an output,” in claims 11-13 continue to recite generic placeholders, “provider,” “renderer,” and “output,” that are non-structural terms, and further are not modified by sufficient structure, material, or acts for performing the claimed function. Furthermore, it is noted that the terms, “provider” and “renderer,” are nowhere recited in the Applicant’s Specification. Therefore the claims remain interpreted under 35 USC § 112(f), or sixth paragraph.

Applicant's remarks filed 10/12/2020, page 5, regarding the rejection of claim 15 under 35 USC § 101 have been fully considered, and are persuasive. Applicant has amended the claim to be a non-transitory computer readable medium, which is statutory subject matter. The rejection is withdrawn.

Applicant's remarks filed 10/12/2020, page 5-6, regarding the rejection of claim 1 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant asserts that Wieringa does not disclose the step of, “rendering comprises modulating a light signal to be emitted from the provided virtual phantom.”
The Examiner respectfully disagrees because Wieringa teaches this. As outlined in the rejection below, the Examiner first cites Pgs. 1035-1036, in that a custom-built 3-wavelength LED-ringlight mounted on camera adjusts, or modulates, the wavelengths to 660 nm, 810 nm, and 940 nm. Performing this modulation of the LED ringlight, in turn, modulates the light that is emitted from the provided virtual phantom as seen in Fig. 5 when recording images of it. As noted in Fig. 5, the different applied ringlight wavelengths result in modulated light emitted with different relative spectral power content in each image. Therefore, modulating the LED ringlight at different wavelengths also modulates the light signals emitted from the provided virtual phantom. Therefore, Wieringa teaches the step of, “rendering comprises modulating a light signal to be emitted from the provided virtual phantom.”
Therefore, the rejection of claim 1 under 35 USC § 103 is maintained.

Applicant’s arguments 10/12/2020, page 5-6 with respect to the rejection of claims 2-6, 8-13 & 15 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Wieringa and Kaestle discloses independent claims 1 & 11 as outlined below. Thus, claims 2-6, 8-13 & 15 are also rejected for the similar reasons as outlined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a virtual phantom provider for providing," in claim 11;
“a vital sign renderer,” in claim 11;
“an output for outputting,” in claims 11-13; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa) in view of Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle).

Regarding claim 1, Wieringa discloses a method, comprising the steps of:
providing a virtual phantom of a living being [Pgs. 1037-1040, Fig. 5, images of arm, as virtual phantom, belonging to a human];
rendering one or more artificial vital signs on the virtual phantom [Pgs. 1037-1040, Fig. 5, images of arm, as virtual phantom, including heartcycle-related pulsation signals as artificial vital signs], wherein the step of rendering comprises modulating a light signal to be emitted from the provided virtual phantom [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm]; and
outputting the virtual phantom with the rendered one or more artificial vital signs [Pgs. 1037-1040, Fig. 5, images of arm, as virtual phantom, belonging to a human]; 
	However, Wieringa does not explicitly disclose enabling calibrate a vital sign camera; comprising the steps of:
outputting the virtual phantom with the rendered one or more artificial vital signs to the vital sign camera; and
determining a calibration setting of the vital sign camera based on one or more
vital sign signals obtained by measuring the modulated light signal emitted from the virtual phantom.
Kaestle teaches of enabling calibrate a vital sign camera [Paragraphs [0053]-[0055], adjusting of illumination setting to obtain and select optimal illumination setting]; comprising the steps of:
outputting the virtual phantom with the rendered one or more artificial vital signs to the vital sign camera [Paragraphs [0053]-[0055], Processor receives video signal 5, is processed and analyzed with derived vital sign information 7]; and
determining a calibration setting of the vital sign camera based on one or more
vital sign signals obtained by measuring the modulated light signal emitted from the virtual phantom [Paragraphs [0053]-[0055], Processor receives video signal 5, is processed and analyzed with derived vital sign information 7, and the optimal illumination setting is selected and adjusted based on the analysis of the imaging data and derived vital sign information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wieringa to incorporate and implement the optimal illumination features of Kaestle as above, to resolve the known problem in image-based (e.g. camera-based) vital signs monitoring occurring when no dominant light is present in the environment. Further, a particular illumination is not always optimal for all measurements, e.g. for different skin types, body postures or after body movement (Kaestle, Paragraph [0005]). 

Regarding claim 2, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa disclose wherein at least one of the rendered one or more artificial vital signs is temporally varying [Pgs. 1037-1040, Figs. 2 & 5, images of arm, as virtual phantom, with varying blood vessel pulse images at times j, k, and l].

Regarding claim 3, Wieringa and Kaestle disclose the method according to claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa discloses wherein the rendered one or more artificial vital signs comprise a periodic variation of a shape, a volume, a position, an orientation and/or a color of the provided virtual phantom [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].

Regarding claim 4, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa discloses wherein the rendered one or more artificial vital signs are associated with a pulse activity, a respiratory activity, a concentration of a blood-component, a blood-pressure and/or a motion of the living being [Pgs. 1037-1040, Discussion, Figs. 2 & 5, any pulsations of blood movement varies the shape and color of the virtual phantom, along with any other arm/body movements].

Regarding claim 5, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa discloses wherein the step of rendering comprises projecting a plurality of images of the living being each for a corresponding wavelength [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm].

Regarding claim 9, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa discloses wherein the step of rendering comprises varying an absorption of a light signal by the provided virtual phantom [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm, thus varying light signal absorption seen on virtual phantoms].

Regarding claim 10, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wieringa discloses of further comprising assigning a value to at least one of the rendered one or more artificial vital signs and/or identifying a motion associated with at least one of the rendered one or more artificial vital signs [Pgs. 1037-1040, Fig. 5, images of arm, with vascular/blood pulsating images as vital signs being assigned relative spectral power values in decibels]. 

Regarding claim 11, device claim 11 is drawn to the device using/performing
the same method as claimed in claim 1. Therefore device claim 11 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
	Furthermore, Kaestle teaches of a virtual phantom provider; a vital sign renderer; an output; and processor for determining a calibration setting [Paragraphs [0041]-[0043], [0051] & [0095]-[0099], processing unit 6, being a processor running software, as virtual phantom provider, vital sign renderer, output, and for determining calibration setting].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wieringa to incorporate and implement the optimal illumination features and processor of Kaestle as above, to resolve the known problem in image-based (e.g. camera-based) vital signs monitoring occurring when no dominant light is present in the environment, and utilize a computer to automate the process of determining an optimal illumination setting (Kaestle, Paragraph [0005] & [0095]-[0099]). 

Regarding claim 12, Wieringa and Kaestle disclose the device according to claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kaestle teaches wherein the output unit comprises a color monitor, a light modulator, a micro-mirror element, a projection display and/or a liquid crystal display (LCD) element [Paragraphs [0041]-[0044], Fig. 1, Output includes an LCD or other display where the output signal can be controlled ].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wieringa to incorporate and implement the optimal illumination features and processor of Kaestle as above, to resolve the known problem in image-based (e.g. camera-based) vital signs monitoring occurring when no dominant light is present in the environment, and utilize a computer to automate the process of determining an optimal illumination setting (Kaestle, Paragraph [0005] & [0095]-[0099]). 

Regarding claim 15, non-transitory computer readable medium claim 15 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
	Furthermore, Kaestle teaches of the non-transitory computer readable medium that stores therein a computer program product, which when executed on a processor, cause the method as claimed in claim 1 to be performed [Paragraphs [0041]-[0043], [0051] & [0095]-[0099], processing unit 6, being a processor running software stored in non-transitory computer readable medium, being hard disks, magnetic media, RAM, ROM].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wieringa to incorporate and implement the computer software and processor of Kaestle as above, to resolve the known problem in image-based (e.g. camera-based) vital signs monitoring occurring when no dominant light is present in the environment, and utilize a computer to automate the process of determining an optimal illumination setting (Kaestle, Paragraph [0005] & [0095]-[0099]). 

Claims 6, 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa) and Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle) in view of Prokoski (US 2010/0191541 A1) (hereinafter Prokoski).

Regarding claim 6, Wieringa and Kaestle disclose the method according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, Wieringa and Kaestle do not explicitly disclose the particulars of claim 6.
Prokoski teaches wherein the step of rendering further comprises overlaying the projected plurality of images over each other [Paragraphs [0509]-[0511], Fig. 5, Image window 655 displays real-time imagery and is enhanced with vascular overlay].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wieringa to incorporate and implement the rendering features of Prokoski as above, to enhance visualization of internal and external anatomical structures including blood vessels and skin folds (Prokoski, Paragraph [0077]). 

Regarding claim 8, Wieringa and Kaestle disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, Wieringa and Kaestle do not explicitly disclose the particulars of claim 8.
Prokoski teaches wherein the step of rendering comprises using a time sequential emission or absorption of a light signal to be emitted or reflected from the provided virtual phantom [Paragraphs [0278]-[0282], Various techniques to generate 3D/IR images include time-of-flight schemes and sequentially coded light].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wieringa to incorporate and implement the rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0279]-[0281]).

Regarding claim 13, Wieringa and Kaestle disclose the device according to claim 12, and are analyzed as previously discussed with respect to the claim.
However, Wieringa and Kaestle do not disclose the particulars of claim 13.
Prokoski teaches wherein the output unit is configured to operate in a near-infrared (NIR) spectral range and/or the LCD element comprises a NIR filter [Paragraphs [0275]-[0277] & [0502], Monitor displays real-time 3D/IR image, output unit operating in a near-infrared spectral range].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wieringa to incorporate and implement the 3D/IR rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which provide visualizations that can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0275]-[0281]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487